Citation Nr: 1243440	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-43 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1964 to September 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran served in Thailand during the Vietnam War, but his service has not been shown to have involved activity around the perimeter of the base he was stationed at.

2.  The weight of the evidence does establish that the Veteran set foot in Vietnam during the Vietnam War, and was therefore presumptively exposed to herbicides during service.

3.  The Veteran is entitled to the presumption that his prostate cancer is secondary to his exposure to herbicides during service.


CONCLUSION OF LAW

Criteria for service connection for prostate cancer have been met.  38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran is currently seeking service connection for prostate cancer.  The medical records from the Veteran's physician establish that he has prostate cancer.  However, diagnosis alone is not sufficient to grant benefits; rather the connection to the Veteran's service must be established through either a direct or presumptive theory.

There has been no evidence or allegation that the Veteran's cancer began while he was in service.  Service treatment records do not show any mention of cancer, nor treatment for prostate issues.  Therefore service connection on a direct basis is not established.  However, in this case the Veteran asserts his prostate cancer is secondary to his exposure to herbicides during his time in service.  

When it is established that a veteran was exposed to herbicides while in service and that veteran subsequently develops one of a list of diseases, including prostate cancer, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 3.307(a)(6), 3.309(e).

The service personnel records establish that the Veteran served in Thailand.  VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from veterans with Thailand service are received, VA is instructed to evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.

The Department of Defense has informed VA that commercial herbicides, rather than tactical herbicides, were used within the confines of Thailand bases to control weeds.  However, these commercial herbicides have been, and continue to be, used on all military bases worldwide; and they, therefore, do not fall under the VA regulations governing exposure to tactical herbicides such as Agent Orange. 

There is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  As such, VA has determined that a special consideration of herbicides exposure on the facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis. However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975. 

VA is thus directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, further development is required consistent with the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual").

Here, the Veteran's service treatment records and personnel records confirm that he was stationed in Thailand where he served performing light maintenance.  There is no indication the Veteran was required to work around the base perimeters.  Therefore the evidence does not establish the Veteran was exposed to herbicides while serving in Thailand.

Herbicide exposure is also presumed for any veteran who sets foot within the land borders of Vietnam during the Vietnam Era. 38 C.F.R. § 3.307; see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In this case the Veteran asserts he set foot on land within Vietnam when being transferred to and from Thailand on three separate occasions.  First, he alleges that on August 25, 1965 he stopped at both Da Nang Air Base and Saigon on his way to his duty station in Thailand.  Second, on June 25, 1966 he was transferred from Thailand to Japan for psychological treatment, and along the way he contends that they landed at Nha Trang Airport where he was transferred to a different medical evacuation aircraft.  Finally, on July 15, 1966 when being transferred back to Thailand he reports that his flight stopped at both Da Nang and Cam Ranh Bay air bases.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, lay testimony is sufficient in certain instances to establish service in Vietnam. However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case there is no reason to doubt the credibility of the Veteran's statements.  His service personnel records indicate that the Veteran was transferred to and from Thailand near the three dates the Veteran alleged, however the records are silent on the specific itinerary the Veteran took on each trip.  Therefore service personnel records do not contradict the Veteran's statements.  Similarly, the Veteran's service treatment records were reviewed and also do not contradict the Veteran's assertions, but rather establish the Veteran was transferred to Thailand for a psychological evaluation, corroborating the Veteran's explanation as to the reason for his travel.  Finally, the Veteran provides a consistent, detailed description of each of these three transfers through Vietnam.  His consistent recollection of his travel through the country of Vietnam is not contradicted by the evidence of record.  As such, the Board finds no reason to doubt the credibility of the Veteran's statements.

The Military Records Center was unable to find evidence confirming the Veteran set foot in Vietnam.  However, the Board cannot conclude that lay evidence lacks credibility solely because it is unaccompanied by other contemporaneous evidence or records.  Indeed, "competent lay evidence can be sufficient in and of itself" to support a finding of service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2008).  As discussed above, nothing in the record suggests the Veteran's statements are not credible or competent.  

As such, the Board is convinced the Veteran set foot on the ground within the boarder of Vietnam on three occasions while en route to and from his duty station in Thailand.  Therefore, it is presumed that the Veteran was exposed to herbicides during service.  38 C.F.R. § 3.307.

Prostate cancer is listed in section 3.309(e) as one of the diseases presumed to be service connected if the Veteran was exposed to a herbicide agent during active military duty and the disease became manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.309(e), 3.307(a)(6).  In this case the Veteran was diagnosed with terminal prostate cancer in May 2009.  As such he has met the regulatory requirements at 38 C.F.R. § 3.309(e) and 3.307(a)(6), and his prostate cancer is presumed connected to his active military service.  No evidence has been presented to refute this presumption.  The Veteran's claim for service connection is therefore granted.

Duties to Notify and Assist 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

ORDER

Service connection for prostate cancer is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


